Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 1 of 15 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

WILLIAM RYAN,                                    CASE NO.:

       Plaintiff,                                Class Action

v.

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,
a foreign insurance company,

     Defendant.
____________________________________/

                      CLASS ACTION COMPLAINT FOR DAMAGES

        The Plaintiff William Ryan, on behalf of himself and all others similarly situated, files

this Class Action Complaint against Allstate Fire and Casualty Insurance Company (“Allstate”),

and in support thereof states the following:

                                  NATURE OF THE ACTION

     1. This is a class action lawsuit by Plaintiff who was the named insured under an Allstate

        automobile policy issued for private passenger auto physical damage including

        comprehensive and collision coverage, which require payment of “Actual Cash Value” or

        ACV.

     2. Defendant Allstate is one of the largest passenger auto insurance carriers operating in

        Florida, according to the Florida Office of Insurance Regulation 2015 Annual Report.

        One of the coverages Defendant offers is comprehensive and collision coverage. Upon

        information and belief, Defendant systematically underpaid not just Plaintiff but
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 2 of 15 PageID 2



     thousands of other putative Class Members amounts Defendant owed its insureds for

     ACV losses for total loss vehicles insured with comprehensive and collision coverage.

  3. Pursuant to its standard policy form, Defendant is obligation to pay insureds sales tax,

     title transfer and registration transfer (sometimes referred to as “tag transfer”) fees in

     making ACV payment to insureds who suffer a total-loss to an insured vehicle. The

     amount of sales tax owed is not based on the value of the total loss vehicle when

     purchased, nor on the value actually paid for a replacement vehicle, if any; instead, the

     amount of sales tax owed is based on the adjusted vehicle value of the total-loss vehicle

     at the time of loss (“ACV sales tax”). Title transfer and tag transfer fees are owed in the

     amount of the minimum fee amount imposed by the State of Florida as a necessarily-

     incurred cost in replacing the total-loss vehicle.

  4. This lawsuit is brought by the Plaintiff and all other similarly situated insureds who have

     suffered damages due to Defendant’s practice of refusing to pay full ACV sales tax and

     mandatory regulatory fees to first-party total-loss insureds on physical damage policies

     containing comprehensive and collision coverages.

  5. The failure to pay ACV sales tax, title transfer fees and tag transfer fees on first-party

     total losses owed to Allstate insureds pursuant to the policy language is a breach of the

     policy and violates Florida law.

                              JURISDICTION AND VENUE

  6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2), because

     (a) the Plaintiff is a member of the putative class which consists of at least 100 members

     and he and the Defendant are citizens of different states; (b) the amount-in-controversy




                                               2
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 3 of 15 PageID 3



     exceeds $5 million dollars exclusive of interest and costs; and (c) none of the exceptions

     under 1332 apply to this claim.

  7. Venue is proper in this Court because a substantial portion of the acts and course of

     conduct giving rise to the claims alleged occurred within the district and the Defendant is

     subject to personal jurisdiction in this district.

                                        THE PARTIES

  8. At all times material hereto, the Plaintiff William Ryan is and was a person domiciled

     and residing in Volusia County, Florida, and is a citizen of the State of Florida.

  9. At all times material hereto, the Defendant Allstate is and was a foreign corporation

     located in the State of Illinois, incorporated in Illinois, with its principal place of business

     in Illinois and authorized to transact insurance in the State of Florida.

                                  AMOUNT-IN-CONTROVERSY

  10. Defendant is the 3rd largest physical damage auto insurer in Florida based on premiums

     written. Ex. A (Market Share Report) pg. 359.

  11. Upon information and belief and the investigation of his attorneys, including total loss

     rates per physical damage premiums written by insurers in similar litigation as the present

     claim, Defendant insurer, during the relevant time period, adjusted, at minimum,

     approximately 60,000 total-loss claims.

  12. The average total-loss claim vehicle value during the relevant time period was

     approximately $20,000. During the relevant time period, the State of Florida’s sales tax

     rate was and is 6%. Even assuming a conservative average value of $15,000 would result

     in sales tax of $900 per claim, not even including local surtax (which ranges from 0% to

     2% depending on county).




                                                 3
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 4 of 15 PageID 4



    13. During the relevant time period, the State of Florida imposed a mandatory minimum title

         transfer fee of $75.25 and a mandatory minimum tag transfer fee of $4.60.

    14. Plaintiff’s claim, as further set out herein, alleges that Defendant’s contract obliges it to

         include ACV sales tax, title transfer fees, and tag transfer fees to its insureds (including

         Plaintiff) in the event of a total loss, and that Defendant nevertheless declines to include

         such amounts, which constitutes a breach of contract. Because Defendant adjusted

         approximately 60,000 total-loss claims, and the average claim is approximately $900 (a

         conservative estimate that does not include transfer fees, local surtax, prejudgment

         interest, or attorney’s fees), the fact that the amount-in-controversy exceeds $5,000,000 is

         plainly stated on the face of the documents and is “readily deducible” from these

         pleadings. Lowery v. Ala. Power Co., 483 F.3d 1184, 1211 (11th Cir. 2007).

                                        FACTUAL ALLEGATIONS

    15. Defendant Allstate’s standardized policy language as to comprehensive and collision

         coverage for ACV of total loss vehicles is present in Allstate auto policies issued by

         Defendant in Florida.

    16. ACV includes an obligation to pay sales tax in Florida equal to at least six percent 1 of the

         adjusted vehicle value of the insured vehicle at the time of loss (ACV Sales Tax), along

         with title transfer fees and tag transfer fees for total loss vehicle comprehensive and

         collision coverage.

    17. At all times material hereto, Plaintiff Ryan leased and insured a 2015 Kia Sorento EX,

         VIN # 5XYKU4A75FGG39350 (“Insured Vehicle”).




1
  Florida’s sales tax is 6%. Additionally, some counties impose a local sales tax of up to 1.5% on top of the 6% state
sales tax, applicable to the first $5,000.


                                                          4
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 5 of 15 PageID 5



  18. At all times material hereto, Plaintiff insured the 2015 Kia Sorento EX under an

     insurance policy issued by Defendant. Ex. B (composite Policy-related documents).

  19. On or about July 15, 2017, Plaintiff was involved in an accident while operating the

     Insured Vehicle. As a result of said accident, Plaintiff filed a claim for property damage

     with Defendant, claim number 000467099585001.

  20. Following the filing of said claim, Defendant determined that the Insured Vehicle was a

     total loss with a base value of $21,725.00, a condition adjustment of $467.00, and an

     adjusted vehicle value of $22,192.00. Ex. C (Market Valuation Report).

  21. The base value and adjusted vehicle value were calculated by a third-party vendor

     (“CCC”) who bases vehicles valuations on the cost to purchase similar vehicles with

     similar conditions and mileage, with adjustments based on the total-loss vehicle condition

     relative to the comparable vehicle condition. No amounts for sales tax or tag or title

     transfer fees were included in the calculation.

  22. Further, Defendant did not include ACV sales tax in making payment, nor did Defendant

     include title transfer fees, tag transfer fees or any other amount in making ACV payment.

     Instead, Defendant paid only the “base value” plus a “condition adjustment” of the

     vehicle – in other words, Defendant paid only the underlying value of the vehicle.

  23. Defendant’s payment of merely the “base value” and “condition adjustment” – and not

     ACV sales tax, title transfer fees, or tag transfer fees – constituted a breach of its

     insurance policy.

  24. Sales tax, title transfer fees, and tag transfer fees are mandatory applicable costs that must

     be paid to replace any vehicle in the State of Florida.




                                                5
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 6 of 15 PageID 6



    25. Florida law requires that all vehicles be properly titled and registered in order to be

        legally driven on Florida roadways. Fla. Stat. § 319.34 (title requirements); § 320.02

        (registration requirements).

    26. The fee to transfer title to a vehicle is, at minimum, $75.25. The fee to transfer tag to a

        vehicle is, at minimum, $4.60.

    27. Further, Florida law requires that a minimum of 6% sales tax be paid on every motor

        vehicle purchased. The minimum sales tax owed for total-loss claims is 6% of the

        adjusted value of the insured vehicle. Additionally, counties within Florida may impose

        an additional surtax on the first $5,000 of vehicle value.

    28. No private-passenger replacement vehicle in Florida can be procured without payment of

        sales tax and minimum mandatory title and tag transfer fees.

    29. Plaintiff was owed sales tax in the amount of 6% of the agreed value of her vehicle, local

        surtax of 1%, title transfer fees of $75.25, and tag transfer fees of $4.60.

    30. In breach of its contract with Plaintiff, Defendant did not include any sales tax or transfer

        fees in making the ACV payment for Plaintiff’s total loss.

    31. Mr. Ryan paid all premiums owed and otherwise satisfied all conditions precedent such

        that his insurance policy was in effect and operational at the time of the accident.

                    ALLSTATE AUTO INSURANCE COMPANY POLICY

    32. The insurance policy (Ex. B), under the section Part V entitled “Protection Against Loss

        To the Auto” (p. 21) 2, states that “Collision Insurance” means coverage for “loss to your

        insured auto or a non-owned auto (including insured loss to an attached trailer) a collision

        with another object or by upset of that auto or trailer.”


2
  Citations to the policy page numbers are pinpointed to the actual policy page number, rather than to the page
number of the composite exhibit.


                                                      6
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 7 of 15 PageID 7



  33. The “insured auto” is defined, inter alia, “any auto described on the Policy Declarations.”

     Id. at 23.

  34. The Florida Amendatory Endorsement – AFA61-3 “Limits of Liability” (Id. p. 17), states

     that in the event of loss, the limit of liability is the “actual cash value of the property at

     the time of loss, which may include a deduction for depreciation.”

  35. ACV is not defined in the Policy. The Policy includes definitions for certain terms, which

     are then bolded throughout the Policy. ACV is not included as a “defined term” and is not

     bolded in the Policy.

  36. There is no difference, for purposes of the duty to pay ACV on a first-party total loss

     claim, between a collision total-loss claim and a comprehensive total-loss claim.

  37. Clearly, then, the policy language does not further define ACV as including: (1) any

     provision excluding sales tax or state and local regulatory fees from ACV; (2) any

     provision deferring payment of the ACV Sales Tax and state or local regulatory fees for

     any purpose whatsoever; (3) any provision requiring an insured to obtain a replacement

     vehicle at all; (4) any provision requiring the insured to first obtain a replacement vehicle

     as a condition precedent to receiving ACV Sales Tax or state and regulatory fees; or (5)

     any provision linking the amount of ACV Sales Tax or state and regulatory fees to a

     particular replacement vehicle and the corresponding sales tax or state or local regulatory

     fees on said replacement vehicle.

  38. The policy language applies to all covered autos irrespective of ownership interests -

     whether owned, financed or leased, insured autos are considered “owned” or are treated

     and defined identically for purposes of the policy. Id. at 1.




                                               7
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 8 of 15 PageID 8



                PAYMENT OF SALES TAX AND MANDATORY FEES

  39. Florida law is clear that courts cannot limit the scope of a term, if it is not defined in the

     policy, to a narrow definition that benefits the insurer; in fact, if policy language is

     susceptible to more than one reasonable interpretation, it is construed in the light that

     would grant coverage, i.e. to the benefit of the insured and against the insurer. Travelers

     Indem. Co. v. PCR Inc., 889 So. 2d 779 (Fla. 2004).

  40. The 11th Circuit interpreted Florida law as requiring payment of sales tax in ACV

     policies where sales tax is reasonably likely to be incurred upon replacement. Mills v.

     Foremost Insurance Co., 511 F.3d 1300, 1306 (11th Cir. 2008).

  41. The Middle District, interpreting Florida law, has held that where, as here, ACV is not

     defined in an auto policy, it means “replacement costs minus depreciation” and includes

     the obligation to pay costs reasonably likely to be incurred when replacing property.

  42. Market value in Florida is defined and calculated as the cost to replace a vehicle minus

     depreciation. Fuchs v. Robbins, 738 So.2d 338, 342 n. 9 (Fla. 3d DCA 1999); Trinidad v.

     Florida Peninsula Insurance Co., 121 So.3d 433, 438 (Fla. 2013).

  43. Defendant’s policy promises to provide those costs reasonably likely to be incurred upon

     replacement, including ACV sales tax and mandatory title/tag transfer fees. Nevertheless,

     Defendant declines to actually include ACV sales tax and title/tag transfer fees in making

     payment to total-loss insureds, thereby breaching its contracts with insureds.

                                  CLASS ALLEGATIONS

  44. Plaintiff brings this action seeking representation of a class pursuant to Fed. R. Civ. P.

     23(a) and (b)(3).




                                                8
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 9 of 15 PageID 9



  45. Plaintiff brings this action as class representative, individually and on behalf of all other

     persons or entities similarly situated, more specifically defined as follows:

                    All insureds under a Florida policy issued by Allstate Fire
                    and Casualty Insurance Company with the same operative
                    policy language covering a vehicle with private-passenger
                    auto physical damage coverage for comprehensive or
                    collision loss where such vehicle was declared a total loss,
                    who made a first-party claim for total loss, whose claim was
                    adjusted as a total loss under comprehensive or collision
                    coverage, and where the total-loss payment did not include
                    full ACV sales tax, title transfer fee amounts, and/or tag
                    transfer fee amounts, within the five year time period prior
                    to the date on which this lawsuit was filed until the date of
                    any certification order.

  46. The issues related to Plaintiff’s claim do not vary from the issues relating to the claims of

     the other members of the classes such that a class action provides a more efficient vehicle

     to resolve this claim than through a myriad of separate lawsuits.

  47. Certification of the above classes is also supported by the following considerations:

                 a. The relatively small amount of damages that members of
                    the classes have suffered on an individual basis would not
                    justify the prosecution of separate lawsuits;

                 b. Counsel in this class action is not aware of any previously
                    filed litigation against Defendant in which any of the
                    members of the classes are parties and which any question
                    of law or fact in the subject action can be adjudicated; and

                 c. No difficulties would be encountered in the management of
                    Plaintiff’s claim on a class action basis, because the classes
                    are readily definable and the prosecution of this class action
                    would reduce the possibility of repetitious litigation.

  48. Although the precise number of Class Members are unknown to Plaintiff at this time and

     can only be determined through appropriate discovery, Plaintiff believes that because

     Defendant is one of the largest motor vehicle insurer in the State of Florida and writes

     hundreds of millions of dollars of private-passenger physical damage coverage


                                               9
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 10 of 15 PageID 10



      premiums, the classes of persons affected by Defendant’s unlawful practice consists of

      thousands of individuals or the classes of persons affected are otherwise so numerous that

      joinder of all class members is impractical. The unlawful practice alleged herein is a

      standardized and uniform practice, employed by Defendant pursuant to standardized

      insurance policy language, and results in the retention by Defendant of insurance benefits

      and monies properly owed to Plaintiff and the class members. Thus, numerosity under

      Fed. R. Civ. P. 23(a)(1) is established.

   49. Fed. R. Civ. P. 23(a)(2)’s commonality requirement is also satisfied. The central issues in

      this litigation turn on interpretation of materially identical policy provisions; thus, this

      case is well-suited for classwide adjudication. Defendant and all class members are

      bound by the same materially identical policy terms. Common questions include (but are

      not limited to): (1) whether, under the Defendant’s standardized policy language,

      insureds are owed ACV Sales Tax, title transfer fees, and tag transfer fees upon the total

      loss of an insured vehicle; (2) whether Defendant is required to pay sales tax and title

      transfer fee amounts to insureds who suffer total-losses to vehicles insured under

      Defendant’s Policies; and (3) the amount, if any, in title transfer fees and tag transfer fees

      owed under the Policy.

   50. Fed. R. Civ. P. 23(a)(3)’s typicality requirement is satisfied because Plaintiff and Class

      Members were injured through Defendant’s uniform misconduct. Further, Plaintiff’s and

      Class Members’ legal claims arise from the same core practices; namely, the failure to

      pay full ACV, including sales tax and mandatory transfer fees, for first-party total loss

      claims. Plaintiff’s claims are based upon the same legal theories as those of the Class

      Members. Plaintiff suffered the same harm as all the other Class Members: the coverage




                                                 10
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 11 of 15 PageID 11



      for sales tax and title/tag transfer fees Defendant failed to pay its insureds. Plaintiff is not

      subject to any unique defenses nor does Plaintiff bring any unique claims.

   51. The relevant Policy provisions for each Class Member are the same. The relevant law

      relating to the interpretation and application of those Policy provisions for each Class

      Member is the same. Without a single adjudication as to the application of relevant law to

      the relevant policy provisions, different courts may reach different conclusions relating to

      the same legal and factual issues.

   52. Fed. R. Civ. P. 23(b)(3)’s predominance requirement is satisfied. The previously

      articulated common issues of fact and law predominate over any question solely affecting

      individual Class Members. The key common question – does Defendant’s promise to pay

      the actual cash value of the total-loss vehicle obligate it to include ACV sales tax and/or

      mandatory title transfer and tag transfer fees – is identical for every Class Member and

      will resolve almost the entire case in a single stroke. The measure of damages, if any, is

      the same for every Class Member, and any variances in damages merely reflects

      variances in underlying vehicle values, the application of which is a purely ministerial

      function. Otherwise, there are no individualized questions of fact or law.

   53. Further, Rule 23(b)(3)’s superiority requirement is met here – class treatment is superior

      to any other alternative method of adjudication because the damages suffered by

      individual Class Members is relatively small, their interests in maintaining separate

      actions is questionable and the expense and burden of individual litigation makes it

      impracticable for Class Members to seek individual redress for the wrongs done to them.

      Even if some Class Members could afford individual litigation, the court system could

      not. Thousands of individual cases asserting precisely the same claim that Plaintiff asserts




                                                11
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 12 of 15 PageID 12



      here would be uneconomical and would strain (indeed, likely overwhelm) judicial

      resources. Class treatment is superior because every claim – all based on uniform conduct

      and a form contract – will be conclusively determined by answering the single question

      of whether Defendant’s Policy obligates payment of ACV Sales tax and title/tag transfer

      fees. It is desirable to concentrate the litigation of the Class Members’ claims in one

      forum, as it will conserve party and judicial resources and facilitate the consistency of

      adjudications. No difficulty would be encountered in the management of this case that

      would preclude its maintenance as a class action. To the contrary, several other similar

      total-loss class actions against other insurers (not Defendant) successfully resolved via

      class treatment.

   54. Plaintiff and his counsel will fairly and adequately protect and represent the interests of

      each member of the classes. Plaintiff possesses no conflict with members of the Class.

      Plaintiff’s claim does not conflict with that of any class member, and Plaintiff has no

      financial or any other interest conflicting with those of the Class. Plaintiff fully intends to

      vigorously protect the interests of Class Members in prosecuting this claim.

   55. Plaintiff is committed to the vigorous prosecution of this action and retained competent

      counsel experienced in prosecuting and defending class actions. Moreover, Plaintiff’s

      counsel has successfully litigated other class action cases similar to that here, where

      insurers breached contracts with insureds by failing to include sales tax and/or total loss

      fees after total losses.

                          CLAIM FOR BREACH OF CONTRACT

   56. The allegations contained herein are incorporated by reference.




                                                12
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 13 of 15 PageID 13



   57. This count is brought by Plaintiff Williams Ryan on behalf of himself and the Class

      Members.

   58. Plaintiff was party to an insurance contract with Defendant as described herein. All Class

      Members were parties to an insurance contract with Defendant containing materially

      identical terms.

   59. The interpretation of Plaintiff and all Class Members’ Policies is governed by Florida

      law.

   60. Plaintiff and all Class Members made a claim determined by Defendant to be a first-party

      total loss under the insurance policy, and determined by Defendant to be a covered claim.

   61. Defendant, by paying the total loss claim, determined that Plaintiff and each Class

      Member complied with the terms of their insurance contracts, and fulfilled all of their

      duties and conditions under the Policies for each Plaintiff to be paid on his or her total

      loss.

   62. Pursuant to the aforementioned uniform contractual provisions, upon the total loss of

      insured vehicles, Plaintiff and every Class Member were owed the actual cash value of

      the vehicle, including ACV Sales Tax, title transfer fees and tag transfer fees.

   63. Defendant refused to pay ACV Sales Tax, title transfer fees, and/or tag transfer fees to

      Plaintiff and every Class Member.

   64. Defendant’s failure to provide coverage for the ACV Sales Tax, title transfer fees, and/or

      tag transfer fees constitutes a material breach of contract with Plaintiff and every Class

      Member.

   65. As a result of said breaches, Plaintiff and the Class Members are entitled under

      Defendant’s insurance policies to sums representing the benefits owed for ACV Sales




                                               13
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 14 of 15 PageID 14



       Tax, title transfer fees, and/or tag transfer fees, as well as costs, prejudgment and

       postjudgment interest, injunctive relief and other relief as is appropriate.

   66. In addition, Plaintiff and the class members are entitled to an award of attorney’s fees and

       costs pursuant to § 627.428 Fla. Stat. and all other other statutory or contractual

       provisions allowing for attorney’s fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff William Ryan, individually and on behalf of the Class,

demands a trial by jury on all triable issues and seeks and prays for relief and judgment as

follows:

           ● For an Order certifying this action as a Class Action on behalf of the Class

              described above;

           ● For an award of compensatory damages for Plaintiff and Class Members in

              amounts owed under the Policies;

           ● For all other damages according to proof;

           ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

              law, including Fla. Stat. § 627.428;

           ● For costs of suit incurred herein;

           ● For pre and post judgment interests on any amounts awarded;

           ● For other and further forms of relief as this Court deems just and proper.

Dated: May 3, 2019.

                                                       Respectfully submitted,

                                                       By: /s/ Ed Normand
                                                       Edmund A. Normand
                                                       FBN: 865590
                                                       By: /s/ Jake Phillips


                                                  14
Case 6:19-cv-00852-WWB-LRH Document 1 Filed 05/03/19 Page 15 of 15 PageID 15



                                          Jacob L. Phillips
                                          FBN: 0120130
                                          Normand PLLC
                                          3165 McCrory Place, Ste. 175
                                          Orlando, FL 32803
                                          (407) 603-6031
                                          jacob.phillips@normandpllc.com
                                          service@ednormand.com
                                          ed@ednormand.com

                                          By: /s/ Christopher J. Lynch
                                          FBN 331041
                                          Christopher J. Lynch, P.A.
                                          6915 Red Road, Suite 208
                                          Coral Gables, Florida 33143
                                          Telephone: (305) 443-6200
                                          Facsimile: (305) 443-6204
                                          Clynch@hunterlynchlaw.com
                                          Lmartinez@hunterlynchlaw.com




                                     15
